         Case 1:07-cv-08851-LAP Document 113 Filed 07/21/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE                   )
COMMISSION,                               )
                                          )
Plaintiff,                                )
                                          )
v.                                        )                 Case No. 07-cv-8851 (LAP)
                                          )
NORTEL NETWORKS CORPORATION               )                 (ECF Case)
And NORTEL NETWORKS LIMITED,              )
                                          )
Defendants.                               )
__________________________________________)

SECURITIES AND EXCHANGE                    )
COMMISSION,                                )
                                           )
Plaintiff,                                 )
                                           )
v.                                         )                Case No. 07-cv-2058 (LAP)
                                           )
FRANK A. DUNN, et al.,                     )                (ECF Case)
                                           )
Defendants.                                )
___________________________________________)

  PLAINTIFF’S SUPPLEMENTAL NOTICE IN SUPPORT OF ITS MOTION FOR AN
         ORDER APPROVING THE FINAL ACCOUNTING, REMITTING
       FUNDS TO THE U.S. TREASURY, TERMINATING THE FAIR FUND,
     DISCHARGING THE DISTRIBUTION AGENT, AND RELATED RELIEF

       On July 7, 2021, Plaintiff Securities and Exchange Commission (“SEC”) filed its Motion for

an Order Approving the Final Accounting, Terminating the Fair Fund, Discharging the Distribution

Agent, Remitting Funds to the U.S. Treasury, and Related Relief (the “Motion”). (Dkt. No. 110.)

In support of the Motion, the SEC filed the Memorandum of Law (the “Memo”) (Dkt. No. 110) and

the Consolidated Final Accounting Report (“CFAR”). (Dkt. No. 110-1.)




                                                1
         Case 1:07-cv-08851-LAP Document 113 Filed 07/21/21 Page 2 of 3



       In the Motion, the SEC requested, among other things, Court approval for the transfer of the

$411,369.85 remaining in the Fair Fund (the “Residual”) to the U.S. Treasury. See Memo at 5-6;

CFAR at 1-2.

       On July 20, 2021, Epiq Class Action and Claims Solutions, Inc. (“Epiq”), the Court-

appointed Distribution Agent, submitted its Fortieth and Final Progress Report (“Final Report”).

(Dkt. No. 112.) The Final Report informed the Court that the CFAR did not reflect $66,233.93 of

Epiq’s accrued administrative expenses. Final Report at 3. As a result, after payment of these

approved administrative expenses incurred by Epiq and authorized for payment by the SEC, the

Plan Administration Fees and Costs will increase to $5,092,603.32 and the Residual will decrease to

$345,135.92. Compare CFAR at 1-2 (reflecting total Plan Administration Fees and Costs of

$5,026,369.39 and an ending balance of $411,369.85).

       The SEC is therefore filing this supplemental notice to inform the Court of the corrected

amount of the Residual, taking into account Epiq’s additional accrued expenses. Accordingly, in

relevant part, Page 6 of the Memo should read, “request approval for the transfer of the $345,135.92

in the Residual and any funds returned to the Fair Fund in the future to the U.S. Treasury subject to

Section 21F(g)(3) of the Securities Exchange Act of 1934.” The SEC notes that the proposed Order

submitted with the Motion requires no adjustment. (Dkt. No. 110-2.)

Dated: July 21, 2021                                   Respectfully submitted,

                                                       /s/ Nancy Chase Burton
                                                       Nancy Chase Burton
                                                       David H. London
                                                       Attorneys for Plaintiff
                                                       Securities and Exchange Commission
                                                       100 F Street, NE
                                                       Washington, DC 20549
                                                       Phone: (202) 551-4425
                                                       Facsimile: (202) 772-9363
                                                       Email: burtonn@sec.gov


                                                  2
         Case 1:07-cv-08851-LAP Document 113 Filed 07/21/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on July 21, 2021, I have served a copy of the Plaintiff’s
Supplemental Notice in Support of its Notice of Motion and Motion for an Order Approving the
Final Accounting, Remitting Funds to the U.S. Treasury, Terminating the Fair Fund, Discharging
the Distribution Agent, and Related Relief, by electronically transmitting this document using the
Court’s ECF System for filing and transmittal of a Notice of Electronic Filing.


                                                            /s/ Nancy Chase Burton
                                                            Nancy Chase Burton




                                                3
